DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 5-6, 8-11, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US publication 2016/0149007 A1), hereinafter referred to as Chou007.

Regarding claim 1, Chou007 teaches a laterally diffused metal oxide semiconductor (LDMOS) device (fig. 4 and related text), comprising: a semiconductor substrate (102, [0019], fig. 4); a drift region (204, [0028]) disposed in the semiconductor 
	Regarding claim 2, Chou007 teaches wherein the metal silicide blocking layer is configured to cover part of a top surface of the gate structure and the surface of the semiconductor substrate between the gate structure and the drain (fig. 4).

Regarding claim 5, Chou007 teaches further comprising: a second contact hole (120 for source, [0031]) disposed on part of a surface of the source and electrically coupled to the source (fig. 4); and a third contact hole (120 for drain) disposed on part of a surface of the drain and electrically coupled to the drain (fig. 4).
Regarding claim 6, Chou007 teaches wherein the first contact hole has a greater width than those of the second contact hole and the third contact hole (fig. 4).
Regarding claim 8, Chou007 teaches further comprising: an interlayer dielectric layer (118, [0022], fig. 4) configured to cover the gate structure, the source, the drain and the metal silicide blocking layer (fig. 4), the first contact hole extending through part of the interlayer dielectric layer above the metal silicide blocking layer, the second contact hole extending through part of the interlayer dielectric layer above the source, 
Regarding claim 9, Chou007 teaches further comprising: a spacer (212, marked in fig. 3, [0029]) disposed on a side wall of the gate structure and spaced from the drain (fig. 4).
Regarding claim 10, Chou007 teaches a manufacturing method for an LDMOS device (a manufacturing method for a device in fig. 4 and related method steps as illustrated in fig. 11-19), comprising: providing a semiconductor substrate (102, [0019], fig. 12) with a drift region formed therein (204, [0028], fig. 12), forming a gate structure (210, [0029], fig. 13) on part of a surface of the semiconductor substrate with the gate structure being configured to cover part of a surface of the drift region (fig. 13), and form a source (104, [0026]) and a drain (106) in the semiconductor substrate respectively on opposite sides of the gate structure (fig. 12), the drain being disposed in the drift region and spaced from the gate structure (fig. 13); forming a metal silicide blocking layer (402/404/406, [0037-0041]) configured to cover at least part of the surface of the semiconductor substrate between the gate structure and the drain (fig. 4); and forming a first contact hole (where 408 and wire layer 418 for 408 reside, [0042-0044]) on at least part of a surface of the metal silicide blocking layer (fig. 4).
Regarding claim 11, Chou007 teaches wherein the metal silicide blocking layer is configured to cover part of a top surface of the gate structure and a surface of the semiconductor substrate between the gate structure and the drain (fig. 4).
Regarding claim 14, Chou007 teaches wherein the step of forming the metal silicide blocking layer comprises: depositing and forming a metal silicide blocking 
Regarding claim 15, Chou007 teaches wherein the step of forming the first contact hole further comprises: forming a second contact hole (120 for source, [0031]) on part of a surface of the source, the second contact hole being electrically coupled to the source; forming a third contact hole (120 for drain, [0031]) on part of a surface of the drain, and the third contact hole being electrically coupled to the drain (fig. 16-17).
Regarding claim 16, Chou007 teaches wherein the first contact hole has a greater width than those of the second contact hole and the third contact hole (fig. 16).
Regarding claim 18, Chou007 teaches further comprising: after forming the metal silicide blocking layer and prior to forming the first contact hole, forming an interlayer dielectric layer (1504, [0086], fig. 15) configured to cover the gate structure, the source, the drain and the metal silicide blocking layer, the first contact hole extending through part of the interlayer dielectric layer above the metal silicide blocking layer, the second contact hole extending through part of the interlayer dielectric layer above the source, and the third contact hole extending through part of the interlayer dielectric layer above the drain (fig. 16).
Regarding claim 19, Chou007 teaches further comprising: after forming the gate structure on part of the surface of the semiconductor substrate, forming a spacer (212, [0081]) on a sidewall of the gate structure, the spacer being spaced from the drain ([0080-0081], fig. 13).
Regarding claim 20, Chou007 teaches an electronic apparatus comprising an LDMOS device (fig. 4 and related text) comprising: a semiconductor substrate (102, [0019], fig. 4); a drift region (204, [0028]) disposed in the semiconductor substrate (fig. 4); a gate structure (210, [0029]) disposed on part of a surface of the semiconductor substrate and configured to cover part of a surface of the drift region (fig. 4); a source (104, [0026]) and a drain (106) respectively disposed in the semiconductor substrate on opposite sides of the gate structure (fig. 4), the drain being disposed in the drift region and spaced from the gate structure (fig. 4); a metal silicide blocking layer (402/404/406, [0037-0041]) configured to cover at least part of the surface of the semiconductor substrate between the gate structure and the drain (fig. 4); and a first contact hole (where 408 and wire layer 418 for 408 reside, [0042-0044]) disposed on at least part of a surface of the metal silicide blocking layer (fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou007, as applied to claim 1 or 10 above, and further in view of Depetro et al. (US publication 2011/0012267 A1), hereinafter referred to as Depetro267.

Regarding claim 3, Chou007 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Chou007 also teaches wherein the metal silicide blocking layer comprises an oxide layer (402) and a nitride layer (404/406) successively stacked from bottom to top (402 is oxide layer and 404/406 are nitride layer, [0038-0041]), and the bottom of the first contact hole is located in the nitride layer (fig. 4).
Chou007 does not explicitly teach wherein the metal silicide blocking layer comprises an oxide layer, a nitride layer and a nitrogen oxide layer successively stacked from bottom to top.
However, Chou007 in view of Depetro267 teach wherein the metal silicide blocking layer comprises an oxide layer, a nitride layer and a nitrogen oxide layer successively stacked from bottom to top as Chou007 teaches etch stop layer 406 comprises silicon nitride ([0041]) and Depetro267 teaches etch stop layer of silicon nitride or silicon oxynitride (known alternative) to afford the advantage of a high selectivity during the subsequent steps of etching to provide a through opening in which the conductive plug is to be formed ([0047]) and thus selection of etch stop layer of silicon oxynitride ([0047] of Depetro267) as etch stop layer 406 (fig. 4 of Chou007) to afford the advantage of a high selectivity will meet the limitation of “wherein the metal silicide blocking layer comprises an oxide layer, a nitride layer and a nitrogen oxide layer successively stacked from bottom to top”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chou007 with that of Depetro267 so that wherein the metal silicide blocking layer comprises an oxide layer, a 
Regarding claim 4, Chou007 and Depetro267 disclose all the limitations of claim 3 as discussed above on which this claim depends.
Chou007 and Depetro267 do not explicitly teach wherein each of the nitride layer and the nitrogen oxide layer has a smaller thickness than that of the oxide layer.
However it is well-known in the art that a width/thickness of an insulation layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (resistance, insulation, withstanding breakdown, etch selectivity, etc.) depend on the width/thickness of an insulation layer. So a width/thickness of an insulation layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chou007 and Depetro267 so that wherein each of the nitride layer and the nitrogen oxide layer has a smaller thickness than that of the oxide layer for the purpose of optimizing device performance and overall size of the device.
Regarding claim 12, Chou007 discloses all the limitations of claim 10 as discussed above on which this claim depends.

Chou007 does not explicitly teach wherein the metal silicide blocking layer comprises an oxide layer, a nitride layer and a nitrogen oxide layer successively stacked from bottom to top.
However, Chou007 in view of Depetro267 teach wherein the metal silicide blocking layer comprises an oxide layer, a nitride layer and a nitrogen oxide layer successively stacked from bottom to top as Chou007 teaches etch stop layer 406 comprises silicon nitride ([0041]) and Depetro267 teaches etch stop layer of silicon nitride or silicon oxynitride (known alternative) to afford the advantage of a high selectivity during the subsequent steps of etching to provide a through opening in which the conductive plug is to be formed ([0047]) and thus selection of etch stop layer of silicon oxynitride ([0047] of Depetro267) as etch stop layer 406 (fig. 4 of Chou007) to afford the advantage of a high selectivity will meet the limitation of “wherein the metal silicide blocking layer comprises an oxide layer, a nitride layer and a nitrogen oxide layer successively stacked from bottom to top”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chou007 with that of Depetro267 so that wherein the metal silicide blocking layer comprises an oxide layer, a nitride layer and a nitrogen oxide layer successively stacked from bottom to top to afford 
Regarding claim 13, Chou007 and Depetro267 disclose all the limitations of claim 12 as discussed above on which this claim depends.
Chou007 and Depetro267 do not explicitly teach wherein each of the nitride layer and the nitrogen oxide layer has a smaller thickness than that of the oxide layer.
However it is well-known in the art that a width/thickness of an insulation layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (resistance, insulation, withstanding breakdown, etch selectivity, etc.) depend on the width/thickness of an insulation layer. So a width/thickness of an insulation layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chou007 and Depetro267 so that wherein each of the nitride layer and the nitrogen oxide layer has a smaller thickness than that of the oxide layer for the purpose of optimizing device performance and overall size of the device.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chou007, as applied to claim 1 or 5 or 10 or 15 above, and further in view of Disney (US publication 2013/0020632 A1), hereinafter referred to as Disney632.

Regarding claim 7, Chou007 discloses all the limitations of claim 5 as discussed above on which this claim depends.
Chou007 does not explicitly teach wherein the first contact hole and the second contact hole are electrically coupled to each other and are both grounded.
Disney632 teaches wherein the first contact hole and the second contact hole are electrically coupled to each other (fig. 1) and are both grounded ([0021-0022], OFF-state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chou007 with that of Disney632 so that wherein the first contact hole and the second contact hole are electrically coupled to each other and are both grounded to capacitively deplete charge from the drift region when the transistor is in the OFF-state so that it can contain more N-type charge without degrading the breakdown voltage of the transistor than would be possible without the capacitive depletion, more charge in the drift region results in lower ON-state resistance for the transistor, and the capacitive depletion of the drift region by the source-connected field plate lowers the electric field between the gate and the drift region, thereby improving the breakdown voltage of the transistor ([0021- 0022]).
Regarding claim 17, Chou007 discloses all the limitations of claim 15 as discussed above on which this claim depends.

Disney632 teaches wherein the first contact hole and the second contact hole are electrically coupled to each other (fig. 1) and are both grounded ([0021-0022], OFF-state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chou007 with that of Disney632 so that wherein the first contact hole and the second contact hole are electrically coupled to each other and are both grounded to capacitively deplete charge from the drift region when the transistor is in the OFF-state so that it can contain more N-type charge without degrading the breakdown voltage of the transistor than would be possible without the capacitive depletion, more charge in the drift region results in lower ON-state resistance for the transistor, and the capacitive depletion of the drift region by the source-connected field plate lowers the electric field between the gate and the drift region, thereby improving the breakdown voltage of the transistor ([0021- 0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828